DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,599,665. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are broader than the claims of the issued patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-22 is/are directed to statutory methods and systems under Step 1 of the eligibility analysis. However, the claims are further directed toward a judicial exception under Step 2A Prong One of the eligibility analysis, namely an abstract idea.  Under Step 2A Prong Two of the eligibility analysis, the claim(s) does/do not include additional elements to integrate the exception into a practical application of that exception.  Under Step 2B of the eligibility analysis, the claims are not sufficient to amount to significantly more than the judicial exception because nothing in the asserted claims purports to improve the functioning of the computer itself or effect an improvement in any other technology or technical field.  The claim(s) is/are directed to the abstract idea of refining and displaying a subset of search results, and generating a subset of search results by filtering the search results. This is considered to be a certain method of organizing human activity similar to managing personal behavior or relationships or interactions between people. Refining, filtering and displaying search results is akin to filtering content, which has been held to be an abstract idea, (see BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, (see MPEP 2106.04(a)(2)(II)(C)(i)).  
	The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se, i.e. devices, database, display, etc., amount(s) to no more than using a computer as a tool to perform a mental process, (see MPEP 2106.04(a)(2)(III)(C)(3)) . Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a practical application of the abstract idea, (see MPEP 2106.05(a)(I)(vi. Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018). Furthermore, the claim(s) fail to amount to significantly more than the abstract idea itself, (see MPEP 2106.05(f)(2)(ii. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016).  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Amended claims 1 and 8 recite the limitations “generating search results based on the search query and causing the device to display the search results” and “causing the device to display the subset of the search results instead of the search results”. These limitations appear to conflict one another and render the scope of the claims indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-19, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuramochi et al., U.S. 8,898,150 B1.
8. A system comprising:
at least one processor, (see Kuramochi, ¶ 119); and
a computer-readable medium storing instructions that are executable by the at least one
processor, (see Kuramochi, 117) to perform operations comprising:
receiving, from a device identified by a client identifier, a search query, (see Kuramochi, ¶ 15)(the identifier may be an anonymized user identifier that identifies a user or a user device associated with the search event.), 
generating search results based on the search query and causing the device to display the search results, (see Kuramochi, ¶ 18)(user interfaces that present the search results to facilitate analysis of user interactions in the context of a two-dimensional display of image search results);
receiving a request from the device to refine the search results, (see Kuramochi, ¶ 54)(disclosing an image search query including information regarding the user interface used to submit the image search query and to view search results, spelling correction information, filter settings, search refinement information, language information, and/or geographic information); and
responsive to receiving the request:
retrieving a refinement value from a database entry, the database entry being identified
based on the client identifier retrieving a refinement value from a database entry, (see Kuramochi, ¶ 54)(disclosing an image search data object which is considered to be a form of refinement value)), the database entry being identified based on the client identifier, (see Kuramochi, ¶ 29-30)(disclosing a relevance score based on text query input in conjunction with labels, i.e. text or data flags that indicate a topic or category to which the image belongs);
generating a subset of the search results by filtering the search results using the refinement value, (see Kuramochi, ¶ 36, 54); and
causing the device to display the subset of the search results instead of the search results, (see Kuramochi, abstract, claim 1).

15. A method comprising:
receiving, from a device identified by a client identifier, (see Kuramochi, ¶ 15)(the identifier may be an anonymized user identifier that identifies a user or a user device associated with the search event.), a request to refine a display of search results, (see Kuramochi, ¶ 54)(disclosing an image search query including information regarding the user interface used to submit the image search query and to view search results, spelling correction information, filter settings, search refinement information, language information, and/or geographic information);
responsive to receiving the request:
retrieving a refinement value from a database entry, (see Kuramochi, ¶ 54)(disclosing an image search data object which is considered to be a form of refinement value)), the database entry being identified based on the client identifier, (see Kuramochi, ¶ 29-30)(disclosing a relevance score based on text query input in conjunction with labels, i.e. text or data flags that indicate a topic or category to which the image belongs);
generating a subset of the search results by filtering the search results using the refinement value, (see Kuramochi, ¶ 36, 48, 54)(The image session generator 220 can identify a proper subset of the search event data items stored in the data logs 114. For example, the proper subset of search event data items may be the search event data items identified by the image session generator 220 as being associated with a search for images. In some implementations, the proper subset of search event data items excludes search event data items directed to searches for other content other than images. The image session generator 220 can use the information of the proper subset of search event data items to populate the image search session data objects.); and
causing the device to display the subset of the search results, (see Kuramochi, abstract, ¶ 18, claim 1)(user interfaces that present the search results to facilitate analysis of user interactions in the context of a two-dimensional display of image search results);
receiving, from a different device identified by a different client identifier, a request to
refine the display of search results, (see Kuramochi, ¶ 15, Claim 1)(disclosing that the query log can store information regarding search events handled by the search system that are associated with search queries received from many different client devices. This information can include information identifying received queries and that the identifier may be an anonymized user identifier that identifies a user or a user device associated with the search event); and
responsive to receiving the request from the different device:
retrieving a different refinement value from a different database entry, the different database entry being identified based on the different client identifier, (see Kuramochi, ¶ 15)(disclosing an anonymized user identifier that identifies a user or a user device associated with the search event);
generating a different subset of the search results by filtering the search results using the
different refinement value, (see Kuramochi, ¶ 47, 54)(disclosing an image session generator that generates the image search session data objects using data stored in the query logs, including filter settings and search refinement information); and
causing the different device to display the different subset of the search results, (see Kuramochi, ¶ 48-49)(disclosing a subset of search event data excluding image data, wherein the image data object can use any information stored in search event data items of the query logs).

16. The method of claim 15, further comprising receiving, from the device
identified by the client identifier, an indication of the refinement value prior to receiving the
request to refine the display of search results and associating the refinement value with the client identifier, (see Kuramochi, ¶ 29-30, 54).

17. The method of claim 15, further comprising:
receiving a search query from the device; generating the search results based on the search query; and communicating the search results to the device for display, (see Kuramochi, ¶ 14).

18. The method of claim 15, wherein the search results include at least one item that is not included in the subset of the search results, (see Kuramochi, ¶ 48).

19. The method of claim 15, wherein the refinement value specifies at least one of a
category, a brand, a size, a style, a condition, a price, or a location for use in filtering the search
results, (see Kuramochi, ¶ 13, 30)(disclosing location and other query data).

21. (New) The method of claim 15, wherein the request to refine the display of search results is initiated at the device identified by the client identifier based on touch input at a user interface displaying the search results, (see Kuramochi, ¶ 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi et al., U.S. 8,898,150 B1, in view of Burton, WO 0171630 A2.

20. The method of claim 15, wherein the search results comprise a plurality of items offered for sale on a network-based marketplace, (see Burton, ¶ 1-5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Kuramochi and Burton.  The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
This motivation is applied to all claims below by reference.

As per claims 1-7, 9-14 and 22, these claims contain the same or similar limitations as claims 8, 15-20 rejected above, and therefore the above rejections are incorporated against the remaining claims herein by reference.

Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive.
Applicant did not respond to the Double Patenting rejection other than to request that it be held in abeyance. That request is denied.
Applicant’s 101 arguments are not persuasive because unlike the claims in BASCOM, these claims do, in fact, “recite an instruction to apply the abstract idea of filtering content on the Internet or to perform the abstract idea on a generic set of computers”.
A new 112 rejection has been provided addressing Applicant’s recent amendments which are indefinite.
Applicant’s amendments fail to limit the claims beyond that which is disclosed within the prior art. Applicant argues that Kuramochi fails to disclose filtering search results.  However, Applicant seeks to limit the reference to hover data instead of reading the reference for all that it discloses, namely that many other types data are also filtered besides hover data, (see Kuramochi, ¶ 37, 54)(The search system 110 includes a query information subsystem 120 that, among other things, collects and compiles information regarding image searches and optionally, other types of searches. This information includes information regarding hovers and selections of images provided as search results 111 in response to search queries 109. The query information subsystem 110 compiles the information so that the information can be evaluated and used to improve the ranking of images for search queries 109)(emphasis added).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627